Title: From John Adams to John Quincy Adams, 7 June 1815
From: Adams, John
To: Adams, John Quincy



My dear Sir
Quincy June 7th. 15.

Inclosed is a Letter from Judah Alden of Duxbury, a fifty fifth Cousin of yours, on the Fisheries. And another from Freeman Atwood. I have not time to read these Papers but I believe you may depend upon them.
I think I have Sent you proofs enough of the importance of the Fisheries to your Country. And my Advice is to demand your recall and refuse Your Signature to any compact which shall directly or by implication Surrender one tittle or Iota of the Treaty of 1783 relative to the Fisheries. Your Country itself knows not and never did know the Importance of the Fisheries. They are a Secret cunning Monopoly. But, touch them and their importance will Soon be known.
I hope Your Sons are in your Bosom and that of their Mother. Our Anxiety for them cannot be exceeded by yours. We have nothing from you, since 21. March.

A.